Douglas, J.,
concurring in judgment only. For several reasons, I am unable to join in the analysis contained in today’s plurality opinion. Therefore, I respectfully concur in judgment only.
I have expressed on previous occasions my concern that libel law must not be permitted to inhibit unduly the freedom of the media, guaranteed by the First Amendment, to pursue the news the public needs to know. See Scott v. News-Herald (1986), 25 Ohio St. 3d 243, 254-256, 25 OBR 302, 312-313, 496 N.E. 2d 699, 709-710 (Douglas, J., concurring); Grau v. Kleinschmidt (1987), 31 Ohio St. 3d 84, 96-97, 31 OBR 250, 261, 509 N.E. 2d 399, 408 (Douglas, J., concurring). I have also declared my disapproval of the decision in Embers Supper Club, Inc. v. Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22, 9 OBR 115, 457 N.E. 2d 1164, and of the simple negligence standard adopted therein. Scott, supra, at 259, 25 OBR at 315, 496 N.E. 2d at 712. I believe that such a standard is insufficiently protective of the constitutionally guaranteed freedom of the press and is likely to have an undesirable chilling effect on journalistic decision-making. I am constrained to say that today’s modification of Embers does little, if anything, to alleviate the problems engendered by that unfortunate decision.
The new standard announced by the plurality fails to enhance the protection of a free press in any meaningful way, despite its avowed intentions. Embers established a simple negligence standard, which the plurality concedes is inadequate. Today’s opinion modifies the Embers standard only by heightening the plaintiff’s burden of proof. A defamation plaintiff must now demonstrate the media defendant’s negligence by “clear and convincing evidence.” The plaintiff may still prevail by proving ordinary negligence, but must do so by a stricter quantum of proof. In my view, *183this modification of Embers will mean very little in the litigation of private-figure defamation actions.
I am convinced that the average juror will not perceive any material distinction between proof by a preponderance (the Embers standard) and proof by clear and convincing evidence. This court’s definition of “clear and convincing evidence” characterized such evidence as “* * * producing] in the mind of the trier of facts a firm belief or conviction as to the facts sought to be established.” Cross v. Ledford (1954), 161 Ohio St. 469, 53 O.O. 361, 120 N.E. 2d 118, paragraph three of the syllabus. I firmly believe that many, if not most, jurors will regard any evidence that persuades them of the truth of a particular matter as “clear and convincing.” The difference between this standard and the preponderance standard is too subtle to be meaningful to the average juror, and perhaps even to some judges. A jury inclined to hold a media defendant liable will not be prevented from doing so by the clear and convincing evidence standard.
I am persuaded that the approach outlined in Section 580B of the Restatement of the Law 2d, Torts (1977) 221-222, is much more effective in protecting a free press without foreclosing the rights of injured plaintiffs. That section provides:
“One who publishes a false and defamatory communication concerning a private person, or concerning a public official or public figure in relation to a purely private matter not affecting his conduct, fitness or role in his public capacity, is subject to liability, if, but only if, he
“(a) knows that the statement is false and that it defames the other,
“(b) acts in reckless disregard of these matters, or
“(c) acts negligently in failing to ascertain them.”
Comment g to Section 580B expounds on the negligence standard contained in subsection (c) above: “The defendant, if a professional disseminator of news, such as a newspaper, a magazine or a broadcasting station, or an employee, such as a reporter, is held to the skill and experience normally possessed by members of that profession. * * * Customs and practices within the profession are relevant in applying the negligence standard, which is, to a substantial degree, set by the profession itself, though a custom is not controlling. * * *” Id. at 228.
Thus, the Restatement standard for media defendants is different from the standard applicable to non-media defendants in private-figure defamation actions. The media standard is very similar to that used in professional malpractice actions, i.e., the defendant is held to a standard of conduct practiced in the profession generally. If the defendant is shown to have fallen below the industry’s generally accepted level of skill and diligence in determining the truth or falsity of the alleged defamatory statement, the defendant may be liable to the plaintiff. I believe this approach would minimize the potential chilling effect of a simple negligence standard. A reporter or editor could forge ahead with a timely news story, confident of non-liability, as long as industry standards of diligence and skill are met.
In rejecting this sensible approach, the plurality hints that the Restatement standard is insufficiently protective of a private individual’s right to be compensated for injury caused by defamation. I emphatically disagree. The Restatement formula strikes a healthy balance between a free press on the one hand and a safeguarded public on the other.
As an acceptable alternative to the plurality’s test and to the Restatement standard set forth supra, I would be *184receptive to adopting a standard holding a media defendant liable to a private-figure plaintiff if the defendant is shown to have published the defamatory statement with a gross or reckless disregard for its truth. If this were the standard, to be proved by clear and convincing evidence, most defamation actions would not automatically generate substantial jury questions necessitating a full-blown trial. Such, I fear, will be the case under the standard announced in today’s majority opinion.
In any event, I would overrule Embers in its entirety. The Restatement standard is clearly the better approach. Embers is simply bad law, and it will remain bad law until we unequivocally overrule the case.